DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-7 and 13, in the reply filed on January 7, 2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 20, fluffing unit, from para 0053 of the instant disclosure and reference characters 50, superstructures and 52, voids, from para 0059 of the instant disclosure are not shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5 and 13 are objected to because of the following informalities:  - Claim 5: “SFR” should be defined as short residual fibers the first time mentioned in the claims.  - Claim 13: should be update to recite the process of claim 8Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the superstructure and clusters of the superstructure establish voids in the insulation that remain in place after the insulation has been blown in place.”  “Clusters of superstructures” has never been positively recited.  It is unclear if the claim intends to require at least some of the superstructures to be in the form of cluster or is reciting a limitation if the superstructures are cluster, and therefore not required to be present.  Additionally, it is unclear if the claimed invention is directed towards the insulation after it has been blown in place or directed towards insulation capable of being blown in place.  This interpretation will also have an impact on the void 
Claim 4 recites the limitation “wherein the cellulose fibers are obtained from recyclable cellulosic material other than fiber residuals.”  However, claim 3, upon which claim 4 depends, recites the limitation “wherein the fibers are obtained from fiber residuals.”  It is unclear how the fibers are both obtained from fiber residuals and from material other than fiber residual.  There is no indication that the only a portion of the cellulose fiber are obtained from either material.
Claim 13 recites the limitation “[a] fire resistant cellulose insulation made according to the method of claim 8”.  Claim 8 recites the limitations “the method comprising the steps of: cleaning the cellulosic fibers; partially dewatering the treated cellulosic fibers; treating the cleaned cellulosic fibers with fire retardant material; drying the treated cellulosic fibers; and forming a plurality of superstructures of at least a portion of the treated cellulosic fibers.”  “Treated cellulosic fibers” appears to be used to reference the fiber after the fibers are cleaned and after the fire retardant material.  It is unclear which treated fibers form the plurality of superstructures.  Proper antecedent basis should be used throughout the claim.
Claims 2-3, 5-7 are rejected based on their dependency on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5,910,367 to Kean.
Regarding claims 1-2 and 6-7, Kean teaches cellulose-loose fill insulation comprising a plurality of cellulose fibers and textile fibers of natural fibers such as cotton, flax, help, and woodpulp (also cellulose fibers), wherein the cellulose fibers and textile fibers can be fibrous clumps (Kean, abstract, col. 1 lines 60- col. 2 line 2, col. 2 lines 18-45, col. 2 line 58-col. 3 line 3), reading on at least a portion of the plurality of fibers being joined together to form superstructures.  Kean teaches the loose-fill insulation having markedly improved low density characteristics (Id., abstract), reading on the clumps (superstructure) establishing voids in the insulation that remain in place after the insulation has been blown in place.
Regarding claim 2, Kean teaches the insulation having a settle density of 0.8 to 2.0 lb/ft3 without a fire retardant (Kean, col. 3 lines 19-28).  Cellulose is known in the art to have a density of 1.5 g/cm3 (about 93.6 lb/ft3), therefore there is a void volume reading on at least 30% in the settled and blown insulation.
Regarding claims 6-7, Kean teaches the fibers being treated with at least one fire retardant material, including boric acid (Kean, col. 3 lines 4-19).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over USPN 5,910,367 to Kean.  Claims 1-2 and 6-7 remains as applied to Kean above.
Regarding claims 3-5, the limitation “wherein the cellulosic fibbers are obtained from fiber residuals” (claim 3), wherein the cellulose fibers are obtained from recyclable cellulosic material other than fiber residuals” (claim 4), and wherein the cellulose fibers are obtained from SFR materials and other recyclable cellulose materials other than SFR” (claim 5) are interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The product of Kean contains cellulose fibers. The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.  Additionally, Kean teaches the use of reclaimed woodpulp-based water material, newspaper, computer printer paper, writing paper, and chip-board.
Regarding claim 13, Kean teaches cellulose-loose fill insulation comprising a plurality of cellulose fibers and textile fibers of natural fibers such as cotton, flax, help, and woodpulp (also cellulose fibers), 
The limitation “a fire resistant cellulose insulation made according to the method… comprising the steps of: cleaning the cellulosic fibers; partially dewatering the treated cellulosic fibers; treating the cleaned cellulosic fibers with fire retardant material; drying the treated cellulosic fibers; and forming a plurality of superstructures of at least a portion of the treated cellulosic fibers” is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  Kean teaches a cellulose based insulation product that has been treated with a fire retardant, and therefore is a fire resistant insulation, and contains fibrous clumps, reading on the formation of superstructure of at least a portion of the treated cellulosic fibers  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deae-cellulose to PubChem teaches cellulose having a density of 1.5 g/cm3.  USPN 5,218,740 to Snyder teaches a process for making rounded fiber clusters, including of cotton.  US Pub. No. 2008/0003431 to Fellinger teaches a fiber glass insulation containing nodules formed of glass fibers that resists slumping and/or collapse.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JENNIFER A GILLETT/               Examiner, Art Unit 1789